[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                       ________________________
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 04-13695                     May 19, 2005
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________                CLERK

                     D.C. Docket No. 04-00143-CV-CC-1

CHARLES LAMONT MILLER,

                                                       Plaintiff-Appellant,
     versus

JAMES E. DONALD, in his individual and
official capacities,
JIM WETHERINGTON, in his individual and
official capacities, et al.

                                                       Defendants-Appellees.

                        ________________________

              Appeal from the United States District Court for the
                         Northern District of Georgia
                        _________________________

                                (May 19, 2005)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Georgia prisoner Charles Lamont Miller appeals the district court’s sua

sponte dismissal of his civil rights complaint against various prison officials,

which he filed pursuant to 42 U.S.C. § 1983. We affirm the district court.

      In Miller’s complaint, he alleged James E. Donald, Jim Wetherington, and

Edmond J. Bazar, Jr., in their individual and official capacities as prison officials

with the Georgia Department of Corrections, denied him his constitutional right to

access the courts by refusing to provide him with photocopies of legal documents

relating to a § 1983 action he had filed in United States District Court for the

Central Division of California. Prior to Miller completing service on the

defendants, the district court sua sponte dismissed Miller’s instant § 1983 action

as frivolous under § 1915A(b)(1). In doing so, the court concluded that, because

Miller had no constitutional right to free photocopies, he had failed to state a claim

that was cognizable under § 1983.

      Miller argues on appeal the district court erred in dismissing his § 1983

action as frivolous because he had a right to be provided with photocopies of the

legal documents relevant to the § 1983 action he had pending in California.

Miller contends that, because he had a “genuine need” for these photocopies, and

because he is an indigent prisoner, prison officials were required to provide them.




                                           2
      Section 1915A states, in pertinent part, that a court “shall review, before

docketing, if feasible or, in any event, as soon as practicable after docketing, a

complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a).

This statute further provides that, on reviewing such a claim, the court “shall

identify cognizable claims or dismiss the complaint, or any portion of the

complaint, if the complaint—is frivolous, malicious, or fails to state a claim upon

which relief may be granted.” 28 U.S.C. § 1915A(b)(1).

      We review de novo a district court’s sua sponte dismissal of a suit for

failure to state a claim for relief under § 1915A(b)(1). Harden v. Pataki, 320 F.3d

1289, 1292 (11th Cir. 2003). We, however, have not announced the standard of

review applicable for a § 1915A(b)(1) sua sponte dismissal for frivolity. In

concluding that de novo review was appropriate for § 1915A(b)(1) dismissals for

failure to state a claim, we reasoned that the language in § 1915A “track[ed]” the

language contained in dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii)1 and Federal



      1
         Section 1915(e)(2), which pertains to in forma pauperis proceedings,
provides that, notwithstanding any filing fee, the court shall dismiss a case at any
time “if the Court determines that: (A) the allegation of poverty is untrue; or (B)
the action or appeal (i) is frivolous or malicious, (ii) fails to state a claim on which
relief may be granted, or (iii) seeks monetary relief against a defendant who is
immune from such relief.”
                                           3
Rule of Civil Procedure 12(b)(6).2 Leal v. Georgia Dep’t of Corr., 254 F.3d 1276,

1278 (11th Cir. 2001). On the other hand, we have determined that a court’s sua

sponte dismissal for frivolity under 28 U.S.C. § 1915(e)(2)(B)(i) is reviewed for

abuse of discretion. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003).

      However, regardless of whether we review this § 1915A(b)(1) dismissal for

frivolity de novo or for abuse of discretion, no reversible error occurred. We have

determined that a claim is frivolous “if it is without arguable merit either in law or

fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (examining dismissal

for frivolity under § 1915(e)(2)(B)(i)). “Access to the courts is clearly a

constitutional right, grounded in the First Amendment, the Article IV Privileges

and Immunities Clause, the Fifth Amendment, and/or the Fourteenth

Amendment.” Chappell v. Rich, 340 F.3d 1279, 1282 (11th Cir. 2003) cert.

denied, 124 S. Ct. 1508 (2004). “To pass constitutional muster, access to the

courts must be more than merely formal; it must also be adequate, effective, and

meaningful.” Id.

      Under this constitutional right to access the courts, prison authorities must

“provid[e] prisoners with adequate law libraries or adequate assistance from



      2
         Rule 12(b)(6) provides that a party may move for the dismissal of a claim
for “failure to state a claim upon which relief can be granted.”
                                          4
persons trained in the law.” Wilson v. Blankenship, 163 F.3d 1284, 1290 (11th

Cir. 1998) (quoting Bounds v. Smith, 97 S. Ct. 1491, 1498 (1977)). In Wanninger

v. Davenport, 697 F.2d 992 (11th Cir. 1983), we examined a district court’s

dismissal of a § 1983 claim, in which a prisoner contended that jail officials had

denied him “meaningful access to the courts” by refusing his request for the jail

officials to provide him with free photocopies of ten specific federal and state

legal precedents, to allow him to prepare for an evidentiary hearing in his motion

for post-conviction relief. Id. at 993. In affirming this dismissal, we concluded

that, although “there might be some circumstances in which prison officials might

be required to provide photocopying services in order to preserve a prisoner’s

access to the courts,” no support in the record existed for the contention that the

jail officials abridged the prisoner’s constitutional rights when they refused to

provide him with free photocopies of the legal precedents he had requested. Id. at

994 & n.1.3

      3
          28 C.F.R. § 543.11(g) provides that:

      The institution staff shall, upon an inmate’s request and at times
      scheduled by staff, duplicate legal documents if the inmate
      demonstrates that more than one copy must be submitted to court and
      that the duplication cannot be accomplished by use of carbon paper.
      The inmate shall bear the cost, and the duplication shall be done so as
      not to interfere with regular institution operations. Staff may waive
      the cost if the inmate is without funds or if the material to be
                                          5
      In addition, to have standing to seek relief under this constitutional right to

access the courts, a plaintiff must show “actual injury.” Jackson v. State Bd. of

Pardons and Paroles, 331 F.3d 790, 797 (11th Cir.) cert. denied, 124 S. Ct. 319

(2003). This requisite injury requirement is met by “demonstrat[ing] that a

nonfrivolous legal claim ha[s] been frustrated or . . . impeded.” Id. (quotations

and citation omitted). Indeed, this requirement means that “prison officials’

actions that allegedly violate an inmate’s right of access to the courts must have

impeded the inmate’s pursuit of a nonfrivolous, post-conviction claim or civil

rights action.” Wilson, 163 F.3d at 1290. Thus, “a plaintiff cannot merely allege a

denial of access to a law library or adequate attorney, even if the denial is

systemic.” Id. at 1291 (quotations and citation omitted). “To prevail, a plaintiff

must provide evidence of such deterrence, such as a denial or dismissal of a direct

appeal, habeas petition, or civil rights case, that results from actions of prison

officials.” Id. at 1290-91.

      Miller asserts prison officials denied him his right to access the courts by

refusing his request they provide him with free photocopies of legal documents he

was required to serve on the defendants in his California § 1983 action.



      duplicated is minimal, and the inmate’s requests for duplication are
      not large or excessive.
                                           6
Moreover, instead of merely alleging a general denial of his constitutional right to

access the courts, Miller asserted that he was injured because his § 1983 action

was “in jeopardy of being denied.”

      Miller, however, failed to allege the California federal court would not

accept service of, or that Miller was unable to produce, hand-copied duplicates.

Thus, similar to the facts in Wanninger, this denial did not constitute a denial of

Miller’s right to access the courts. See Wanninger, 697 F.2d at 994 & n.1.

Moreover, Miller failed to explain, and a review of his complaint does not reveal,

why this injury necessarily resulted from the refusal of prison officials to provide

him with free photocopies. Cf. Wright v. Newsome, 795 F.2d 964, 968 (11th Cir.

1986) (reversing district court’s dismissal of complaint alleging that prison

officials seized the prisoner’s pleadings and law book and destroyed other legal

papers). Accordingly, we conclude Miller’s claim of denial of access to the courts

was “without arguable merit either in fact or law,” and the district court’s sua

sponte dismissal of his § 1983 complaint for being frivolous was not erroneous.

See Bilal, 251 F.3d at 1349.

      AFFIRMED.




                                          7